In an action to foreclose a mortgage on real property in which defendant Geller asserted a counterclaim seeking its cancellation and other relief, the plaintiff appeals from so much of a judgment of the Supreme Court, Kings County, made April 22, 1959, after trial before a Special Referee, as dismissed the complaint, declared invalid the bond and mortgage, and directed that the mortgage be cancelled of record. Judgment, insofar as appealed from, affirmed, with costs. No opinion. Nolan, P. J., Beldoek, Ughetta, Christ and Brennan, JJ., concur.